Citation Nr: 0413261	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.  

2.  Entitlement to service connection for bilateral below 
knee amputations, vision disorders, neurologic disorders, 
renal failure, a heart attack, and erectile dysfunction, all 
claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to August 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision by the Winston-Salem Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2003, 
the veteran appeared at a Travel Board hearing at the RO 
before the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

Essentially, the veteran contends that service connection for 
diabetes mellitus (claimed as secondary to exposure to 
herbicides), as well as for bilateral below knee amputations, 
vision problems, neurologic problems, renal failure, a heart 
attack, and erectile dysfunction (each claimed as secondary 
to diabetes mellitus), is warranted because he was exposed to 
Agent Orange while serving aboard the USS St. Paul when that 
ship was in the waters off Vietnam.  His DD Form 214 confirms 
that he served aboard the USS St. Paul; had one year and 
eight months of foreign and/or sea service; and was awarded 
the Vietnam Service Medal.  

At the August 2003 hearing, the veteran reported that he had 
two separate periods of service aboard the USS St. Paul.  He 
acknowledged that he never disembarked from that ship during 
its deployment to Vietnam, and thus never set foot ashore in 
Vietnam.  He recalled that the ship was occasionally close 
enough to the shore that he could see people onshore, and he 
stated that he saw planes spraying Agent Orange on shore.  He 
testified that on approximately three occasions, the wind 
blew toward the ship while the planes sprayed the herbicide, 
and he saw what he thought to be herbicide on the ship's guns 
when he cleaned them.  In his substantive appeal (VA Form 9), 
the veteran reported that the USS St. Paul had sailed in Da 
Nang harbor, where water was taken from the harbor, filtered 
and recycled, and then used by the crew for cooking, 
drinking, and bathing.  There are no service records 
documenting or describing the circumstances and conditions 
aboard the USS St. Paul during the veteran's service on that 
ship.  Records to that effect may include information 
pertinent to the veteran's claims.  

A review of the claims folder reveals that the most recent 
medical evidence of record consists of private medical 
records dated through July 2002.  In his substantive appeal, 
the veteran reported that he had trouble with blood clots in 
his lungs and both legs soon after his discharge from 
service, and was treated for those disorders at a VA Medical 
Center (VAMC) in Durham, North Carolina.  There are no VA 
medical records from the Durham VAMC associated with the 
claims folder.  Where it is asserted that possibly pertinent 
medical records exist and are in the Government's possession, 
such records are constructively of record.  

Medical records from June 1995 to July 2002 are associated 
with the claims folder, and indicate that the veteran was 
treated for numerous medical disorders at a private medical 
facility in New Bern, North Carolina, including for the 
disabilities at issue in this case.  Notably, a recent 
outpatient report from the private medical facility indicates 
that the veteran is also "followed very closely as an 
outpatient at Eastern Carolina Internal Medicine."  Review 
of the evidence in this case does not show that records 
pertaining to the veteran from Eastern Carolina Internal 
Medicine have been associated with the claims folder.  
Additionally, the nature of the disorders at issue suggests 
that the veteran receives ongoing treatment for the 
conditions.  Reports of private medical treatment may include 
information pertinent to the instant claims. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
claimed disabilities from July 2002 (the 
date of the most recent medical records 
associated with the claims folder) to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Specifically, the RO should 
ask the veteran to provide a timeframe 
for treatment he received at the private 
medical facility identified as Eastern 
Carolina Internal Medicine.  Whether or 
not he responds, the RO should obtain 
reports of any VA treatment at the Durham 
VAMC.  If such records do not exist or 
are otherwise unobtainable, it should be 
so noted in the record.  

2.  The RO should contact the appropriate 
service department(s), to include the 
U.S. Naval Historical Center, to obtain 
any records reflecting, to the extent 
possible, the veteran's history during 
his period of service aboard the USS St. 
Paul (CA-73), including but not limited 
to:  command histories, decklogs, crew 
rosters, and casualty data.  If such 
record(s) cannot be obtained, the RO 
should note that fact in the claims file 
provide the reasons why the records are 
unobtainable.  Any response from the 
service department should be documented 
in the claims file.

3.  The RO should review the record, 
arrange for any further development 
suggested by the results of that sought 
above, then readjudicate the claims in 
light of all evidence added to the record 
since their last previous review.  If any 
claim remains denied, the RO should issue 
the veteran and his representative an 
appropriate supplemental statement of the 
case and give them the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


